J. B. McPHERSON, District Judge.
After an attentive examination of the evidence offered before the referee (D. W. Amram, Esq.), I can see no reason for disagreeing with his findings of fact, and these findings afford a satisfactory basis for the conclusion that the receiver failed in his duty, and should be surcharged with some of the loss sustained by his improper persistence in carrying on a business which he knew to be unprofitable from the beginning. The referee’s report, which is made part of this opinion, states the facts in detail, and I need not repeat them. My principal doubt has been whether the receiver should be charged with the loss from July 7, 1905, the date fixed by the referee, or from a later date in the fall after he had had an opportunity to learn from experience that the change of season would make no important difference in the business of the restaurant. After a good deal of reflection, I have come to the conclusion that perhaps it would be too harsh to charge him with the loss from July 7th, and I shall therefore modify this -item so as to include the loss only from October 7th. The surcharge of $635, the amount realized from the sale of the fixtures at 519 Market street, is obviously proper, but I am unable to agree with the surcharge of the remaining two items. The supplies on hand at the time of the receiver’s appointment, $213.-63, were presumably used up in conducting the business, and there is nothing to show that the money thus derived does not appear in' the receipts with which he is charged. And I find no sufficient evidence to sustain the surcharge of $544.34, the difference between the appraisement of the fixtures, furniture, etc., at 236 Chestnut street, and the amount for which they were sold.
Thus modified, the report of the referee is confirmed.